Case 1:19-cv-10767-GBD Document 22 Filed 06/17/20 Page 1 of 1

 

 

 

 

 

 

USIIC SDNY |
UNITED STATES DISTRICT COURT ore Cr re eeay oR
sence nett ee nee nee eee nieces: 200 mED
See ee lar ciate on behalf of all other DATE FEE Dry. 17.209 |
Plaintiff, ORDER
-against- : 19 Civ. 10767 (GBD)
TWEEN BRANDS, INC., :
Defendant.
eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

Defendant’s motion to dismiss dated February 7, 2020 (ECF No. 10) is DENIED.
Defendant’s motion is moot, because Plaintiff subsequently filed an amended complaint dated
February 20, 2020 (ECF No. 12).

Dated: New York, New York

June 17, 2020
SO ORDERED.

Gorn, B EB Da Mt rhe

CAPR B. DANIELS
ted States District Judge

 
